Beth A. Brown Corporate Counsel Allstate Insurance Company Phone: 847.402.7855 Fax: 847.402.5837 Email: bbrown2@allstate.com VIA EDGAR TRANSMISSION August 10, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Allstate Life Insurance Company Allstate Financial Advisors Separate Account I (“Registrant”) Registration Statement on Form N-4, File No. 333-141909 Certification Pursuant to Rule 497(j) of the Securities Act of 1933 Members of the Commission: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the above-referenced Registrant, we hereby certify that: 1. The form of prospectus supplement that would have been filed under 497(e) under the Securities Act of 1933 would not have differedfrom that contained in the most recent Registration Statement or amendment, and 2. The text of the most recent Registration Statement or amendment has been filed with the Commission electronically. You may direct any questions regarding this filing to the undersigned at (847)402-7855. Very truly yours, /s/ BETH A. BROWN Beth A. Brown
